Opinion

PER CURIAM.
The plaintiff, First Church of Christ, Scientist, appeals from the judgment of dismissal of its appeal from the denial by the defendant, the historic district commission of the town of Ridgefield (commission), of the plaintiffs application for a certificate of appropriateness to allow the installation of vinyl siding on its church building. The plaintiff claims that the commission’s decision should be reversed because it improperly (1) relied on undefined aesthetic considerations in denying its application for a certificate of appro*60priateness and (2) burdened its free exercise of religion in violation of General Statutes § 52-571b and article first, § 3, and article seventh of the constitution of Connecticut. We affirm the judgment of the trial court.
The plaintiff appealed to the Superior Court pursuant to General Statutes § 7-147Í, which provides for persons aggrieved by decisions of historic district commissions to take appeals to the Superior Court. The Superior Court affirmed the decision of the commission, and the plaintiff appealed to this court. Our examination of the record and briefs and our consideration of the arguments of the parties persuades us that the judgment of the trial court should be affirmed. In a thoughtful and comprehensive memorandum of decision, the Superior Court analyzed the law in a manner consistent with the relevant statutes and case law. Because that memorandum addresses the dispositive argument raised in this appeal, we adopt the Superior Court’s well reasoned decision; First Church of Christ, Scientist v. Historic District Commission, 46 Conn. Sup. 90, 738 A.2d 224 (1998); as a statement of the applicable law on these issues. It would serve no useful purpose for us to repeat the discussion contained therein. See In re Karrlo K., 40 Conn. App. 73, 75, 668 A.2d 1353 (1996); Federal Home Loan Mortgage Corp. v. Bardinelli, 39 Conn. App. 786, 788, 667 A.2d 806 (1995).
The judgment is affirmed.